Case: 20-1024   Document: 52      Page: 1   Filed: 12/21/2022




           NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                 HIGH 5 GAMES, LLC,
                      Appellant

                             v.

     KATHERINE K. VIDAL, Under Secretary of
      Commerce for Intellectual Property and
      Director of the United States Patent and
                 Trademark Office,
                      Intervenor
                ______________________

                       2020-1024
                 ______________________

     Appeal from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in No. IPR2018-
 00529.
                 ______________________

                        ORDER
    The parties having so agreed, it is ordered that:
     (1) The proceeding is DISMISSED under Fed. R. App.
 P. 42 (b).
Case: 20-1024    Document: 52     Page: 2   Filed: 12/21/2022




 2                               HIGH 5 GAMES, LLC V. VIDAL



     (2) Each side shall bear their own costs.




                                   FOR THE COURT

 December 21, 2022
      Date                         /s/ Peter R. Marksteiner
                                   Peter R. Marksteiner
                                   Clerk of Court



 ISSUED AS A MANDATE: December 21, 2022